NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



RICHARD HERNANDEZ,                       )
                                         )
             Appellant,                  )
                                         )
v.                                       )      Case No. 2D16-3008
                                         )
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed February 14, 2018.

Appeal from the Circuit Court for
Hillsborough County; William Fuente,
Judge.

Rachael E. Bushey of O'Brien Hatfield,
P.A., Tampa, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Chelsea S. Alper,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


             Affirmed.


CASANUEVA, SLEET, and LUCAS, JJ., Concur.